ORDER
PER CURIAM:
Charles Arthur Gray has petitioned this Court for a writ of habeas corpus. Petitioner is presently confined in the Montana State Prison and appears herein pro se.
Petitioner has frequently been before this Court, the district courts, and federal courts with reference to his conviction about which he again complains.
We have given serious consideration, once again for the most part, to the charges made in the petition and it is our *538view that they are without merit and the petition is therefore denied.
This Court has also received copy of a purported complaint filed by Gray in the United States district court wherein he complains of the delay in acting upon his petition by this Court. We regret the delay but it has been caused by the voluminous petition, brief and exhibits which have been filed, most of which has been repetitious but requires study and examination.
MR. JUSTICE DALY takes no part.